Exhibit 10.1

 

EARN-OUT AGREEMENT

 

This Earn-Out Agreement is dated as of January 2, 2015 (this “Agreement”), by
and among Sonus Networks, Inc., a Delaware corporation (the “Company”), the
parties listed in Schedule A hereto and Karl F. May, as the Seller
Representative (the “Seller Representative”).

 

WHEREAS, the Company, Treq Labs, Inc., a Delaware corporation (in its capacity
as Seller under the Purchase Agreement, “Seller”), The Karl F. May 1999
Revocable Trust, a Massachusetts trust, and the Seller Representative, are
parties to an Asset Purchase Agreement, dated as of the date hereof (as it may
be amended from time to time, the “Purchase Agreement”), pursuant to which,
among other things, Seller has agreed to sell, assign, transfer and deliver to
the Company the Acquired Assets, and the Company has agreed to assume and pay,
perform and discharge the Assumed Liabilities (the “Asset Purchase”);

 

WHEREAS, the Purchase Agreement provides that a portion of the consideration for
the Asset Purchase is to be calculated and paid pursuant to this Agreement; and

 

WHEREAS, the Company, each Holder and the Seller Representative have each agreed
that the determination and payment of the Earn-Out Consideration contemplated by
the Purchase Agreement is to be made in accordance with the terms of this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.    Capitalized Terms. All capitalized terms not otherwise defined
in this Agreement shall have the meanings assigned thereto in the Purchase
Agreement.

 

SECTION 1.02.    Definitions.  As used in this Agreement, the following terms
shall have the meanings indicated below:

 

“Agreement” shall have the meaning assigned in the preamble.

 

“Allocation” shall mean the percentage allocated to each Holder in Schedule A.

 

“Asset Purchase” shall have the meaning assigned in the recitals.

 

“Base Consideration” shall have the meaning assigned in Section 2.01(a).

 

“Blackout Period” shall have the meaning assigned in Section 3.02.

 

“Business Revenue” shall have the meaning assigned in Section 2.01(b)(i).

 

“Carry-Over Revenue” shall have the meaning assigned in Section 2.01(b)(ii).

 

--------------------------------------------------------------------------------


 

“Claims” shall have the meaning assigned in Section 3.05(a).

 

“Company” shall have the meaning assigned in the preamble.

 

“Company Common Stock” shall mean the common stock, $0.001 par value per share,
of the Company.

 

“Earn-Out Consideration”  shall have the meaning assigned in Section 2.01(a).

 

“Earn-Out Dispute Date” shall have the meaning assigned in Section 2.01(c).

 

“Earn-Out Dispute Notice” shall have the meaning assigned in Section 2.01(c).

 

“Effective Period” shall have the meaning assigned in Section 3.03(a)(iii).

 

“Excess Earn-Out Shares” shall have the meaning assigned in
Section 2.01(b)(iii).

 

“Excess Revenue Amount” shall have the meaning assigned in Section 2.01(b)(iv).

 

“Excess Revenue Percentage” shall have the meaning assigned in
Section 2.01(b)(v).

 

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended.

 

“Filing Deadline” shall have the meaning assigned in Section 3.01(a).

 

“Holder” shall mean each party listed on Schedule A which has executed and
delivered a counterpart of this Agreement.

 

“Holder’s Counsel” shall have the meaning assigned in Section 3.03(a)(i).

 

“Look Back Consideration” shall have the meaning assigned in
Section 2.01(b)(vi).

 

“Look Back Revenue” shall have the meaning assigned in Section 2.01(b)(vii).

 

“Measurement Period” shall have the meaning assigned in Section 2.01(b)(viii).

 

“Minimum Earn-Out Shares” shall have the meaning assigned in
Section 2.01(b)(ix).

 

“NASDAQ” shall mean the NASDAQ Global Select Market.

 

“Neutral Accountant” means a nationally-recognized certified public accounting
firm mutually agreed upon by the Company and the Seller Representative, it being
agreed that any of the “big four” accounting firms, other than Deloitte & Touche
LLP, shall be acceptable to the parties so long as such Person does not have an
actual conflict of interest that would impair

 

2

--------------------------------------------------------------------------------


 

such Person’s ability to impartially determine any issue presented to it
pursuant to this Agreement.  If the Company and the Seller Representative cannot
agree on a nationally recognized certified public accounting firm to serve as
the Neutral Accountant within ten (10) days after either Party notifies the
other of its intent to submit such dispute to the Neutral Accountant, then the
Neutral Accountant shall be selected by JAMS.

 

“Participating Holder” shall mean a Holder who has provided the Required
Information prior to the Filing Deadline.

 

“Participating Shares” shall mean any Registrable Shares, the registered owner
of which is a Participating Holder.

 

“Parties” shall mean the Company, the Holders and the Seller Representative,
collectively, and each individually a “Party.”

 

“Payment Date” shall have the meaning assigned in Section 2.01(c).

 

“Purchase Agreement” shall have the meaning assigned in the recitals.

 

“Quarterly Report” shall have the meaning assigned in Section 2.01(d).

 

“register,” “registered” and “registration” shall mean a registration effected
by preparing and filing a registration statement or similar document in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration or document pursuant to the Securities Act.

 

“Registrable Shares” shall mean any outstanding shares of Company Common Stock
issued by the Company as Earn-Out Consideration; provided that such securities
shall cease to be Registrable Shares after they (x) have been distributed to the
public pursuant to an offering registered under the Securities Act (including
through an exchange or merger registered on Form S-4), (y) have been sold to the
public through a broker, dealer or market maker in compliance with Rule 144 of
the regulations promulgated under the Securities Act (or any similar rule then
in force) or (z) have ceased to be outstanding.

 

“Required Information” shall have the meaning assigned in Section 3.01(c).

 

“Revenue Threshold” shall have the meaning assigned in Section 2.01(b)(x).

 

“Right of Setoff” shall have the meaning assigned in Section 5.01.

 

“Rule 144” shall mean Rule 144 under the Securities Act (or any similar
rule then in force).

 

“SEC” shall mean the Securities and Exchange Commission, or any successor agency
having jurisdiction to enforce the Securities Act.

 

“Securities Act” shall mean the United States Securities Act of 1933, as
amended.

 

3

--------------------------------------------------------------------------------


 

“Seller” shall have the meaning assigned in the recitals.

 

“Seller Representative” shall have the meaning assigned in the preamble.

 

“Shelf Registration Statement” shall mean a registration statement on Form S-3,
or if the Company is not eligible to use Form S-3, a registration statement on
Form S-1, in each case for an offering to be made pursuant to Rule 415 under the
Securities Act.

 

ARTICLE II

 

EARN-OUT CONSIDERATION

 

SECTION 2.01.    Determination and Payment.  In further consideration for the
transactions contemplated by this Agreement and the Purchase Agreement, each
Holder may be entitled to receive its Allocation of the Earn-out Consideration,
subject to the terms and conditions set forth below:

 

(a)           The Holders collectively shall be entitled to receive up to an
aggregate maximum amount of 17,641,694 shares of the Company Common Stock (as
may be reduced or adjusted pursuant to Section 2.03 and Section 2.04), as and to
the extent set forth in this Agreement and subject to the terms and conditions
hereof (the “Earn-Out Consideration”).  For each Measurement Period, the Holders
collectively shall be deemed to have earned a portion of the Earn-Out
Consideration equal to (A) if Business Revenue exceeds the applicable Revenue
Threshold, the sum of (1) the Minimum Earn-Out Shares for the applicable
Measurement Period plus (2) the product of the Excess Revenue Percentage
multiplied by the Excess Earn-Out Shares, in each case for the applicable
Measurement Period (the “Base Consideration”) and (B) any Look Back
Consideration for such Measurement Period.  For the avoidance of doubt, (x) if
Business Revenue does not exceed the applicable Revenue Threshold for any
Measurement Period, neither the Minimum Earn-Out Shares nor the Excess Earn-Out
Shares for such Measurement Period shall be earned, (y) any Minimum Earn-Out
Shares or Excess Earn-Out Shares that remain unearned after determining the
Earn-Out Consideration for the final Measurement Period shall be forfeited and
(z) in no event shall the same Business Revenue be applied to the calculation of
Earn-Out Consideration (as Base Consideration or Look Back Consideration) for
more than one Measurement Period.  Example calculations of the Earn-Out
Consideration are provided on Schedule B for informational purposes only.  For
the avoidance of doubt, Schedule B shall not be deemed to modify any provision
of this Agreement.

 

(b)           For purposes of this Agreement, the following capitalized terms
shall have the respective meanings set forth below:

 

(i)            “Business Revenue” means, for any Measurement Period and as
determined in accordance with GAAP, the revenues resulting from the sale or
licensing of any product or service that is an Acquired Asset that are
recognized by the Company or an Affiliate of the Company during such Measurement
Period.

 

(ii)           “Carry-Over Revenue” means, for any Measurement Period, an amount
elected by the Seller Representative on behalf of the Holders that shall not
exceed the amount, if any, by which Business Revenue in the immediately prior
Measurement

 

4

--------------------------------------------------------------------------------


 

Period exceeded the sum of the Revenue Threshold for such prior Measurement
Period plus the Excess Revenue Amount for such prior Measurement Period;
provided, however, that Carry-Over Revenue shall be $0 in any Measurement Period
in which Business Revenue does not exceed the Revenue Threshold; provided
further, that Carry-Over Revenue shall exclude any Look Back Revenue.

 

(iii)          “Excess Earn-Out Shares” means (1) with respect to the
Measurement Period ending December 31, 2015, 882,085 shares of the Company
Common Stock, (2) with respect to the Measurement Period ending December 31,
2016, 3,528,339 shares of the Company Common Stock and (3) with respect to the
Measurement Period ending December 31, 2017, 6,615,635 shares of the Company
Common Stock.

 

(iv)          “Excess Revenue Amount” means, with respect to each Measurement
Period, the “Excess Revenue Amount” corresponding to such Measurement Period as
set forth on Schedule C.

 

(v)           “Excess Revenue Percentage” means, for any Measurement Period, the
quotient, expressed as a percentage, of (1) the lesser of (x) the Excess Revenue
Amount and (y) the sum of Business Revenue (net of any Look Back Revenue
credited to a prior Measurement Period) plus any Carry-Over Revenue minus the
Revenue Threshold divided by (2) the Excess Revenue Amount.

 

(vi)          “Look Back Consideration” means, for any Measurement Period, the
additional Minimum Earn-Out Shares and Excess Earn-Out Shares that would have
been earned in the immediately prior Measurement Period (in excess of the Base
Consideration calculated for such prior Measurement Period) if the Look Back
Revenue for the applicable Measurement Period had been added to Business Revenue
of the immediately prior Measurement Period for purposes of calculating the Base
Consideration of such prior Measurement Period.

 

(vii)         “Look Back Revenue” means, for any Measurement Period, an amount
of Business Revenue in excess of the Revenue Threshold for such Measurement
Period that the Seller Representative elects, on behalf of the Holders, to apply
to the calculation of the Look Back Consideration ; provided, however, that Look
Back Revenue shall not exceed five million dollars ($5,000,000) in any
Measurement Period.

 

(viii)        “Measurement Period” means each of the calendar years ending
December 31, 2015, 2016 and 2017.

 

(ix)          “Minimum Earn-Out Shares” means (1) with respect to the
Measurement Period ending December 31, 2015, 2,205,212 shares of the Company
Common Stock, (2) with respect to the Measurement Period ending December 31,
2016, 2,205,212 shares of the Company Common Stock and (3) with respect to the
Measurement Period ending December 31, 2017, 2,205,212 shares of the Company
Common Stock.

 

(x)           “Revenue Threshold” means, with respect to each Measurement
Period, the “Revenue Threshold” corresponding to such Measurement Period as set
forth on Schedule C.

 

5

--------------------------------------------------------------------------------


 

(c)           Within ninety (90) days following the end of each Measurement
Period, the Company shall prepare and deliver to the Seller Representative a
statement setting forth the Business Revenue for such Measurement Period and a
calculation of the Earn-Out Consideration earned for such Measurement Period,
together with a reasonably detailed list of the transactions generating the
Business Revenue, as determined in accordance with this Agreement, allocated
among the Holders in accordance with the Allocations.  The determination of the
portion of the Earn-Out Consideration earned for any Measurement Period shall be
final and binding on each Party on the thirtieth (30th) day after delivery to
the Seller Representative of such determination for such Measurement Period
unless the Company receives from the Seller Representative a written notice of
objection on or prior to such date.  Such notice shall state in reasonable
detail the item or items in dispute, and shall state the amount, if any, of any
adjustment that should be made to the determination of the portion of the
Earn-Out Consideration earned for such Measurement Period (an “Earn-Out Dispute
Notice”).  In the event of a dispute regarding the determination of the portion
of the Earn-Out Consideration earned for any Measurement Period, the Company and
the Seller Representative shall each use commercially reasonable efforts to
resolve any such objections and any such resolution shall be final and binding
on all Parties.  If the Company and the Seller Representative do not resolve any
such dispute within thirty (30) days after the Company’s receipt of the Earn-Out
Dispute Notice for such Measurement Period (an “Earn-Out Dispute Date”), then
either the Company or the Seller Representative may, within ten (10) business
days after such Earn-out Dispute Date, submit any such unresolved dispute to the
Neutral Accountant.  The Company and the Seller Representative shall direct the
Neutral Accountant to resolve, within thirty (30) days following such
submission, such remaining dispute, and such resolution shall be final and
binding on all Parties.  If neither the Company nor the Seller Representative
submits any such unresolved dispute to the Neutral Accountant within ten
(10) business days after such Earn-Out Dispute Date, the portion of the Earn-Out
Consideration earned for such Measurement Period, as determined by the Company,
shall be final and binding on all Parties.  The Neutral Accountant, in
undertaking the tasks to be performed by it as provided herein, shall act as an
expert and not as an arbitrator and shall only consider items in dispute as set
forth in the Earn-Out Dispute Notice.  The fees and expenses of the Neutral
Accountant relating to a dispute pursuant to this Section 2.01(c) shall be borne
solely by the Company if the Company is the non-prevailing Party or solely by
the Indemnity Participants, jointly and severally, if the Seller Representative
is the non-prevailing Party.  For purposes of the preceding sentence, the
“non-prevailing Party” shall be the Party whose proposed calculation of the
Earn-Out Consideration earned for the applicable Measurement Period submitted to
the Neutral Accountant was further from the Earn-Out Consideration for such
Measurement Period as finally determined.  The determination by the Neutral
Accountant of the portion of the Earn-Out Consideration earned for any
Measurement Period as set forth in a notice delivered by the Neutral Accountant
to the Company and the Seller Representative shall be final and binding on all
Parties.  The Neutral Accountant’s determination may be enforced through a court
of competent jurisdiction, but the substance of the Neutral Accountant’s
determination shall not be subject to review by a court of competent
jurisdiction (or otherwise).  The Parties agree that the procedure set forth in
this Section 2.01(c) for resolving disputes with respect to the Earn-Out
Consideration earned for any Measurement Period shall (notwithstanding anything
to the contrary contained in this Agreement) be the sole and exclusive method
for resolving any such disputes.

 

6

--------------------------------------------------------------------------------


 

(d)           Within forty-five (45) days of the end of each of the first three
calendar quarters of a Measurement Period the Company shall provide the Seller
Representative a report summarizing the Business Revenue, including a list of
customer transactions (the “Quarterly Report”).  The Quarterly Report shall be
for informational purposes only and shall not have any binding effect
hereunder.  For the avoidance of doubt, the Quarterly Report shall not be used
in, and need not be consistent with, the calculation of the Earn-Out
Consideration under this Agreement.

 

(e)           The Company shall issue and deliver to each Holder their
Allocation of the Earn-Out Consideration earned for each Measurement Period
promptly following the date on which the determination of the Earn-Out
Consideration earned for such Measurement Period becomes final and binding
pursuant to Section 2.01(c) (each such date of issuance and delivery, a “Payment
Date”).

 

SECTION 2.02.    Conduct of the Business.  Each Holder and the Seller
Stockholder acknowledges that the Company is entitled to conduct the Business in
a manner that is in the best interests of the shareholders of the Company and
shall have the absolute right and sole and absolute discretion to operate and
otherwise make decisions with respect to the conduct of the Business and to take
or refrain from taking any action with respect thereto.  Each Holder and the
Seller Stockholder acknowledges and agrees that the Company or an Affiliate of
the Company currently offers, or may in the future offer, products or services
that compete, either directly or indirectly, with the Business’s products and
services and may make decisions with respect to such products and services that
may adversely affect the Business’s products, services, sales, revenues
(including Business Revenue), expenses, or other financial performance measures.
Notwithstanding the foregoing, following the Closing and until the end of the
last Measurement Period, the Company agrees that (i) it will not take any action
intended for the purpose of frustrating the payment of Earn-out Consideration
hereunder and (ii) it will use commercially reasonable efforts to staff the
Business in accordance with the Business Plan.

 

SECTION 2.03.    Setoff Right.  The Company shall have the right, but not the
obligation, to set off, in whole or in part, against any portion of the Earn-out
Consideration (whether earned or unearned) in accordance with Section 5.6 of the
Purchase Agreement.

 

SECTION 2.04.    Adjustments.  If the Company shall at any time (i) subdivide
the outstanding Company Common Stock, (ii) issue a distribution in Company
Common Stock on the outstanding shares of Company Common Stock, (iii) combine
the outstanding shares of Company Common Stock into a lesser number of shares of
Company Common Stock or (iv) otherwise make a capital adjustment including stock
splits, stock contractions, stock dividends, reclassifications, exchanges and
substitutions, any unpaid Earn-Out Consideration shall each be proportionately
adjusted, concurrently with the effectiveness of such subdivision, distribution
or combination, as the case may be.

 

7

--------------------------------------------------------------------------------


 

ARTICLE III

 

REGISTRATION RIGHTS

 

SECTION 3.01.    Shelf Registration.

 

(a)           Filing.  Subject to the Company’s timely receipt of the Required
Information, after the final determination pursuant to Section 2.01(c) of the
Earn-Out Consideration for each Measurement Period for which Earn-Out
Consideration is payable, the Company shall file under the Securities Act as
soon as reasonably practicable, but no later than ten (10) business days after
each Payment Date (the “Filing Deadline”), a Shelf Registration Statement
relating to the offer and sale by the Participating Holders from time to time of
all the Participating Shares in accordance with the methods of distribution set
forth in the Shelf Registration Statement (which shall be limited to sales on
NASDAQ through one or more broker-dealers). Subject to the Company’s timely
receipt of the Required Information, the Company agrees to use commercially
reasonable efforts to cause each Shelf Registration Statement to become or be
declared effective by the SEC as promptly as practicable after the filing
thereof. One Shelf Registration Statement after each Measurement Period for
which Earn-Out Consideration is payable pursuant to Section 2.01(c), together
with any post-effective amendments thereto, shall be the only registration
statements required to be filed under this Agreement.

 

(b)           Continued Effectiveness.  Subject to the applicability of Blackout
Periods, the Company shall use its commercially reasonable efforts to keep such
Shelf Registration Statement continuously effective under the Securities Act in
order to permit the prospectus forming a part thereof to be usable by
Participating Holders so long as they hold Participating Shares.

 

(c)           Required Information.  Each Holder agrees to provide to the
Company, prior to each Filing Deadline, but no earlier than the fifth business
day following the applicable Payment Date, such written information (the
“Required Information”) regarding itself, all Registrable Shares held by it, and
the intended method of disposition of such Registrable Shares, as set forth on
Schedule D.  It shall be a condition precedent to the obligations of the Company
to take any action pursuant to this Section 3.01 with respect to any Registrable
Shares held by any Holder (including filing or taking any action to cause to be
effective a Shelf Registration Statement) that the Company shall have received
the Required Information (with respect to such Holder, all Registrable Shares
held by it, and the intended method of disposition of such Registrable Shares),
it being understood that each Holder shall consult as appropriate with its own
counsel and advisors at its own expense in connection with the completion of the
Required Information.  For the avoidance of doubt, if any Holder fails to
provide the Required Information (with respect to itself, all Registrable Shares
held by it, and the intended method of disposition of such Registrable Shares)
prior to the Filing Deadline for a Registration Statement, (i) such Holder shall
not be a Participating Holder with respect to the such Registration Statement,
(ii) such Holder’s Registrable Shares shall not be Participating Shares with
respect to the such Registration Statement and (iii) the Company shall have no
obligation to file or take any action to cause to be effective a Shelf
Registration Statement with respect to any of such Holder’s Registrable Shares
held as of the applicable Filing Deadline.

 

SECTION 3.02.    Blackout Period.  Notwithstanding anything in this Agreement to
the contrary, the Company shall be entitled to postpone and delay, for a
reasonable period of time, from time to time, but in no event more than once
during any six (6) month period for up to sixty (60) days (a “Blackout Period”),
the filing or effectiveness of any registration statement, and the offer or sale
of Participating Shares thereunder to the extent the

 

8

--------------------------------------------------------------------------------


 

registration statement has been declared effective, if the Company shall
determine, upon advice from legal counsel, that any such filing or the offering
or sale of any Participating Shares thereunder would (a) have a material adverse
effect on a bona fide and material business or financing transaction or
(b) require disclosure of material non-public information that, if disclosed at
such time, would be materially harmful to the Company or its stockholders;
provided, however, that the Company shall give written notice to the
Participating Holders of its determination to impose a Blackout Period as
promptly as practicable and of its determination to lift a Blackout Period. 
Upon notice by the Company to the Participating Holders of any such
determination, each Participating Holder shall keep the fact of any such notice
strictly confidential and, during any Blackout Period, promptly halt any offer,
sale, trading or transfer by it of any Participating Shares pursuant to the
Shelf Registration Statement for the duration of the Blackout Period set forth
in such notice (or until such Blackout Period shall be earlier terminated in
writing by the Company) and promptly halt any use, publication, dissemination or
distribution of any prospectus or prospectus supplement covering any
Participating Shares for the duration of the Blackout Period  and, if so
directed by the Company, shall deliver to the Company any copies then in its
possession of any such prospectus or prospectus supplement.

 

SECTION 3.03.    Registration Procedures.

 

(a)           Without limiting the rights of the Company under Section 3.02, in
connection with a registration statement prepared pursuant to Section 3.01
pursuant to which Participating Shares will be offered and sold, the Company
shall use commercially reasonable efforts to:

 

(i)            furnish to the Participating Holders and, if any, any single
legal  counsel designated by the majority of Participating Holders (“Holder’s
Counsel”), draft copies of such registration statement or prospectus or any
amendments or supplements thereto (but excluding all documents incorporated or
deemed incorporated therein by reference) proposed to be filed at least three
(3) calendar days prior to such filing;

 

(ii)           cause such registration statement to comply as to form in all
material respects with the requirements of the applicable form;

 

(iii)          keep such registration statement effective until such time as all
of the securities covered thereby cease to be Participating Shares (the
“Effective Period”), to prepare and file with the SEC such amendments,
post-effective amendments and supplements to such registration statement and the
prospectus as may be reasonably requested by the Participating Holders of a
majority of the Participating Shares or by any Participating Holder (to the
extent such request relates to information relating to or provided by such
Participating Holder) or as may be necessary to maintain the effectiveness of
such registration for the Effective Period and cause the prospectus (and any
amendments or supplements thereto) to be filed with the SEC;

 

(iv)          cause all Participating Shares covered by such registration
statement to be listed on NASDAQ or on the principal securities exchange or
interdealer quotation system on which Company Common Stock is then listed or
quoted;

 

9

--------------------------------------------------------------------------------


 

(v)           notify promptly the Participating Holders after becoming aware of
any of the events described in sub-clauses (A) through (E) of this paragraph
(v), to provide the Participating Holders copies of the relevant documentation
(if requested), and in the case of sub-clauses (B) through (E), to provide the
Participating Holders an opportunity to review and comment on the Company’s
response thereto: (A) when such registration statement or any related prospectus
or any amendment or supplement thereto has been filed, and, with respect to such
registration statement or any post-effective amendment, when the same has become
effective, (B) of any request by the SEC or any United States state securities
authority for amendments or supplements to such registration statement or the
related prospectus or for additional information (other than comment letters
relating to the  documents incorporated or deemed incorporated therein by
reference), (C) of the issuance by the SEC of any stop order suspending the
effectiveness of such registration statement or the initiation of any
proceedings for that purpose, (D) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Participating Shares for sale in any jurisdiction or the initiation of any
proceeding for such purpose or (E) during the Effective Period, of the happening
of any event or the existence of any fact which makes any statement in such
registration statement or any post-effective amendment thereto, prospectus or
any amendment or supplement thereto, or any document incorporated therein by
reference untrue in any material respect or which requires the making of any
changes in such registration statement or post-effective amendment thereto or
any prospectus or amendment or supplement thereto so that they will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading;

 

(vi)          during the Effective Period, prevent, and otherwise obtain the
withdrawal of, any stop order or other order enjoining or suspending the use or
effectiveness of such registration statement or any post-effective amendment
thereto or obtain the lifting of any suspension of the qualification of any of
the Participating Shares for sale in any jurisdiction;

 

(vii)         deliver promptly to the Participating Holders, upon written
request therefor, copies of all correspondence between the SEC and the Company,
its counsel or auditors including any comment and response letters with respect
to such registration statement (but excluding any comment and response letters
relating to any documents incorporated or deemed incorporated by reference into
such registration statement);

 

(viii)        provide and cause to be maintained a transfer agent and registrar
for all Participating Shares covered by such registration statement not later
than the effective date of such registration statement; and

 

(ix)          cooperate with the Participating Holders to facilitate the timely
preparation and delivery of certificates representing the Participating Shares
to be sold under such registration statement in a form eligible for deposit with
the Depository Trust Company and not subject to any stop transfer order with any
transfer agent (which certificates shall have any restrictive legends removed
promptly following (A) such sale and (B) receipt by the Company of a
“prospectus” letter from the broker and such other

 

10

--------------------------------------------------------------------------------


 

information as the Company may reasonably request with respect to such sale) and
cause such Participating Shares to be issued in such denominations as instructed
by the Participating Holders.

 

(b)           Nothing in this Agreement shall require the Company to (i) qualify
to do business as a foreign corporation in any jurisdiction where it would not
otherwise be required to be so qualified, (ii) execute or file any general
consent to service of process under the laws of any jurisdiction, (iii) take any
action that would subject it to service of process in suits other than those
arising out of the offer and sale of Participating Shares covered by a
registration statement prepared pursuant to Section 3.01 in any jurisdiction
where it is not already subject to service of process, or (iv) subject itself to
taxation in any jurisdiction where it would not otherwise be obligated to do so.

 

(c)           In the event that the Company would be required, pursuant to
Section 3.03(a)(v)(E), to notify the Participating Holders of the happening of
any event specified therein, the Company shall as promptly as practicable,
prepare and furnish to each such Participating Holder a reasonable number of
copies of a prospectus supplemented or amended so that, as thereafter delivered
to purchasers of Participating Shares that have been registered pursuant to this
Agreement, such prospectus shall not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.  Each Participating Holder agrees that, upon receipt
of any notice from the Company pursuant to Section 3.03(a)(v)(E), it shall, and
shall cause its sales or placement agent or agents for the Participating Shares
to forthwith discontinue disposition of such Participating Shares pursuant to
the Shelf Registration Statement until such Person shall have received copies of
such amended or supplemented prospectus and, if so directed by the Company, to
destroy all copies, other than permanent file copies, then in its possession of
the prospectus (prior to such amendment or supplement) covering such
Participating Shares as soon as practicable after each Participating Holder’s
receipt of such notice.

 

(d)           Each Holder shall furnish to the Company in writing such
information regarding such Holder and its intended method of distribution of the
Participating Shares as the Company may from time to time reasonably request in
writing, including to the extent that such information is required in order for
the Company to comply with its obligations under all applicable securities and
other laws and to ensure that the prospectus relating to such Participating
Shares conforms to the applicable requirements of the Securities Act and the
rules and regulations thereunder.  Each Holder shall promptly notify the Company
of any inaccuracy or change in information previously furnished by such Holder
to the Company or of the occurrence of any event, in either case as a result of
which any prospectus relating to the Participating Shares contains or would
contain an untrue statement of a material fact or omits to state any material
fact with respect to such Holder required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and promptly furnish to the Company any additional
information required to correct and update any previously furnished information
or required so that such prospectus shall not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

11

--------------------------------------------------------------------------------


 

SECTION 3.04.    Registration Expenses.  The Company shall pay the fees and
disbursements of the Company’s counsel and accountants in connection with any
registration of any Participating Shares and all registration and filing fees
and printing costs; provided that the Holders shall pay the fees and expenses of
their own counsel and each Holder shall bear all agent fees and commissions and
transfer and other taxes associated with the sale of Registrable Shares by such
Holder.

 

SECTION 3.05.    Indemnification; Contribution.

 

(a)           The Company shall, and hereby agrees to, indemnify and hold
harmless each Participating Holder and its partners, members, directors,
officers, employees and controlling Persons, if any, in any offering or sale of
the Participating Shares pursuant to a registration statement hereunder, against
any losses, claims, damages (including reasonable attorney’s fees) or
liabilities, actions or proceedings (whether commenced or threatened) in respect
thereof and expenses (including reasonable fees of counsel) (collectively,
“Claims”) to which each such indemnified party may become subject (and the
Company will pay to each such Participating Holder or other aforementioned
person any legal or other expenses reasonably incurred thereby in connection
with investigating or defending any Claim as such expenses are incurred),
insofar as such Claims (including any amounts paid in settlement effected with
the consent of the Company as provided herein), or actions or proceedings in
respect thereof, arise out of or are based upon (i) an untrue statement or
alleged untrue statement of a material fact contained in any registration
statement, or any preliminary or final prospectus contained therein, or any
amendment or supplement thereto, or any document incorporated by reference
therein, (ii)  any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
each case in light of the circumstances in which they were made, not misleading
or (iii) any violation by the indemnifying party (or any of its agents or
Affiliates, but excluding any Holder) of the Securities Act, the Exchange Act,
any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act or any state securities law; provided that the
Company shall not be liable to any such Participating Holder in any such case to
the extent that any such Claims arise out of or are based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
such registration statement, or preliminary or final prospectus, or amendment or
supplement thereto, in reliance upon and in conformity with written information
furnished to the Company by any Holder for use therein, or by any Holder’s
failure to furnish the Company, upon request, with the information with respect
to such Holder, or such Holder’s intended method of distribution, that is the
subject of the untrue statement or omission, or if any Holder sold securities to
the Person alleging such Claims without sending or giving, at or prior to the
written confirmation of such sale, a copy of the applicable prospectus
(excluding any documents incorporated by reference therein) or of the applicable
prospectus, as then amended or supplemented (excluding any documents
incorporated by reference therein), if the Company had previously furnished
copies thereof to the Participating Holders, and such prospectus corrected such
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement.

 

(b)           Each Holder, severally and not jointly, shall, and hereby agrees
to, indemnify and hold harmless the Company, its directors, officers, employees
and controlling Persons, if any, in any offering or sale of Participating Shares
pursuant to a registration statement

 

12

--------------------------------------------------------------------------------


 

hereunder, or any other sale by a Holder of Company Common Stock issued as
Earn-Out Consideration, against any Claims to which each such indemnified party
may become subject, insofar as such Claims (including any amounts paid in
settlement as provided herein), or actions or proceedings in respect thereof,
arise out of or are based upon (i) (A) an untrue statement or alleged untrue
statement of a material fact contained in any registration statement, or any
preliminary or final prospectus contained therein, or any amendment or
supplement thereto, or any document incorporated by reference therein, or
(B) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
in each case of (A) and (B) only to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by such
Holder with respect to such Holder expressly for use therein or (ii) any
violation or alleged violation by the indemnifying party (or any of its agents
or Affiliates) of the Securities Act, the Exchange Act, any state securities
law, or any rule or regulation promulgated under the Securities Act, the
Exchange Act or any state securities law.

 

(c)           Any indemnification of a Claim pursuant to this Section 3.05 shall
be determined in accordance with the procedures and restrictions of Article V of
the Purchase Agreement as a claim under Section 5.1(b) or 5.2(b) of the Purchase
Agreement, as applicable.  Any payments made to an indemnified party in respect
of Claims pursuant to this Section 3.05 shall be treated as an adjustment to the
Total Consideration for Tax purposes in accordance with Section 5.7 of the
Purchase Agreement to the extent permitted by Law.

 

(d)           The Participating Holders and the Company agree that if, for any
reason, the indemnification provisions contemplated by Section 3.05(a) or
Section 3.05(b) hereof are unavailable to or are insufficient to hold harmless
an indemnified party in respect of any Claims referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such Claims in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and the indemnified party, on the other hand, with respect to the
applicable offering of securities.  The relative fault of such indemnifying
party and indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such indemnifying party or by such indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  If, however, the allocation in
the first sentence of this Section 3.05(d) is not permitted by applicable law,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative fault, but also the relative benefits of the indemnifying party
and the indemnified party, as well as any other relevant equitable
considerations.  The parties hereto agree that it would not be just and
equitable if contributions pursuant to this Section 3.05(d) were to be
determined by pro rata allocation or by any other method of allocation which
does not take into account the equitable considerations referred to in the
preceding sentences of this Section 3.05(d).  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

13

--------------------------------------------------------------------------------


 

SECTION 3.06.    Rule 144 Reporting.  With a view to making available to the
Holders the benefits of certain rules and regulations of the SEC that may permit
the sale of the Registrable Shares to the public without registration, the
Company agrees to use its commercially reasonable efforts to:

 

(a)           make and keep current public information available, within the
meaning of Rule 144 or any similar or analogous rule promulgated under the
Securities Act, at all times that it is subject to the reporting requirements of
the Exchange Act;

 

(b)           file with the SEC, in a timely manner, all reports and other
documents required under the Securities Act and Exchange Act (at all times that
it is subject to such reporting requirements);

 

(c)           so long as any party hereto owns any Registrable Shares, furnish
to such Person forthwith upon written request (i) a written statement as to its
compliance with the current information requirements of Rule 144 to the extent
applicable and (ii) such reports and documents as such Person may reasonably
request in availing itself of any rule or regulation of the SEC allowing it to
sell any such securities without registration; and

 

(d)           so long as any party hereto owns any Registrable Shares, upon the
receipt of such representation letters, certifications or other documents
reasonably requested by the Company or its counsel confirming that such
Registrable Shares are not subject to transfer restrictions under the Securities
Act and the Exchange Act, furnish to the Company’s transfer agent, at the
Company’s expense, any opinion of legal counsel required to permit the transfer
of such Registrable Shares and to remove any restrictive legends thereon.

 

SECTION 3.07.    Grant of Registration Rights to Third Parties.  Nothing in this
Agreement shall limit the Company’s ability to grant to any third party, in its
sole and absolute discretion, rights with respect to the registration of any
securities issued or to be issued by the Company.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.    Representations and Warranties by Holders.  Each Holder makes
the following representations and warranties to the Company as of the date of
this Agreement, solely as to itself:

 

(a)           If such Holder is not a natural person:  (1) such Holder is duly
organized, validly existing and in good standing (tax and otherwise) under the
Laws of the jurisdiction of its organization, (2) such Holder is duly authorized
and qualified to do business in each jurisdiction in which the nature of such
Holder’s business or the ownership or leasing of its properties requires such
qualification, (3) such Holder is not in violation of, in conflict with, or in
default under, its Charter Documents, and (4) there exists no condition or event
which, after notice, lapse of time or both, would result in any such violation,
conflict or default.

 

14

--------------------------------------------------------------------------------


 

(b)           Such Holder has full legal right, power and authority to execute,
deliver and perform the Transaction Documents to which it is a party.  This
Agreement is, and all other Transaction Documents to which such Holder is a
party are, or when executed and delivered by such Holder, will be, (5) duly and
validly authorized, executed and delivered by such Holder, and (6) the valid and
binding obligations of such Holder, enforceable against it in accordance with
their respective terms.

 

(c)           The execution, delivery and performance by such Holder of the
Transaction Documents to which it is a party, and the consummation of the
transactions contemplated thereby, will not, with or without notice, lapse of
time or both:  (i) if such Holder is not a natural person, conflict with or
result in a breach or violation of the Charter Documents or any resolution of
the Governing Body or stockholders or members (or comparable Persons) of such
Holder; (ii) result in the creation or imposition of any Lien on, the Business
or on any Acquired Asset; (iii) violate any Law to which such Holder is subject
or bound or applicable to such Holder, except for any violation that would not
adversely affect such Holder’s ability to perform such Holder’s obligations
under this Agreement or any Transaction Document; or (iv) violate or constitute
a breach of or default under any agreement to which such Holder is a party or by
which it is bound, except for any violation, breach or default that would not
adversely affect such Holder’s ability to perform such Holder’s obligations
under this Agreement or any Transaction Document.

 

(d)           No broker or finder has acted for such Holder in connection with
the Transaction Documents or the transactions contemplated thereby, and no
broker or finder is entitled to any brokerage or finder’s fee or other
commissions in respect of such transactions based upon agreements, arrangements
or understandings made by or on behalf of such Holder.  For the avoidance of
doubt, it is understood and agreed that Pacific Core Partners LLC is acting as
financial advisor to the Seller in connection with the Transaction Documents.

 

(e)           Except as contemplated under the Earn-Out Assignment, such Holder
(i) is acquiring any Earn-Out Consideration payable to such Holder for its own
account for investment, not as a nominee or agent, and not with a view to the
resale or distribution of all or any portion thereof, nor with any present
intention of distributing or selling the same; (ii) has no present intention of
selling, granting any participation in, or otherwise distributing any Earn-Out
Consideration receivable by such Holder to any party; and (iii) has no present
or contemplated agreement, undertaking, arrangement, obligation, indebtedness or
commitment providing for the sale, transfer, grant of any participation in, or
other distribution or disposition of with respect to any Earn-Out Consideration
receivable by such Holder.

 

(f)            Such Holder has carefully reviewed the representations concerning
the Company contained in this Agreement and has made detailed inquiry concerning
the Company, its business and its personnel; the officers of the Company have
made available to such Holder any and all written information which it has
requested and have answered to such Holder’s satisfaction all inquiries made by
such Holder; and such Holder has sufficient knowledge and experience in finance
and business that such Holder is capable of evaluating the risks and merits of
the investment in the Company and such Holder is able financially to bear the
risks thereof.  Such Holder has not been presented with or solicited by or
through any leaflet, public promotional meeting, television advertisement or any
other form of general advertising or

 

15

--------------------------------------------------------------------------------


 

solicitation in connection and concurrently with this Agreement and the
transactions contemplated hereby.  Except for those representations and
warranties set forth in this Agreement, such Holder is not relying on any
representations or warranties made by the Company.

 

(g)           Such Holder understands that any Company Common Stock issued as
Earn-Out Consideration has not been, and will not be, registered under the
Securities Act, by reason of specific exemptions from the registration
provisions of the Securities Act which depend upon, among other things, the bona
fide nature of the investment intent and the accuracy of such Holder’s
representations as expressed in this Section 4.01.  Such Holder understands that
any shares of Company Common Stock issued as Earn-Out Consideration are
“restricted securities” under applicable U.S. federal and state securities Laws
and that, pursuant to these laws, the Holder must hold the such shares
indefinitely unless they are registered with the SEC under the Securities Act
and qualified by state authorities, or an exemption from such registration and
qualification requirements is available.  Such Holder acknowledges that the
Company has no obligation to register or qualify the Earn-Out Consideration for
resale, other than as set forth in this Agreement.   Such Holder further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Earn-Out
Consideration, and on requirements relating to the Company which are outside of
the Holder’s control, and which the Company is under no obligation to, and may
not be able to, satisfy.

 

(h)           All Company Common Stock certificates representing the Earn-Out
Consideration will bear the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO
SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.”

 

(i)            Such Holder is an “accredited investor” as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.  Such Holder
has provided such information or documentation, if any, reasonably requested by
the Company in connection with the Company’s verification of the Holder’s status
as an accredited investor.  Such Holder has not taken any of the actions set
forth in, and is not subject to, the disqualification provisions of
Rule 506(d)(1) of the Securities Act.

 

SECTION 4.02.    Representations and Warranties by the Company.  The Company
makes the following representations and warranties to each Holder as of the date
of this Agreement:

 

16

--------------------------------------------------------------------------------


 

(a)           The Company is duly organized, validly existing and in good
standing under the Laws of the jurisdiction of the State of Delaware.  The
Company has full corporate power and authority necessary to carry on the
businesses in which it is engaged and to own and use the properties owned and
used by it.

 

(b)           The Company has full legal right and all requisite corporate power
and authority to execute and deliver this Agreement and to perform the
transactions contemplated thereby.  The execution and delivery by the Company of
this Agreement and the consummation of the transactions contemplated thereby
have been duly and validly authorized by all necessary corporate action on the
part of the Company.  This Agreement has been duly and validly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company, enforceable against it in accordance with its terms.  This Agreement
has been duly and validly executed and delivered by the Company, enforceable
against it in accordance with its terms.

 

(c)           The execution, delivery and performance of this Agreement by the
Company, and the consummation of the transactions contemplated thereby, do not
and will not, with or without notice, lapse of time or both:  (1) conflict with
or result in a breach or violation of any Charter Documents or any resolution of
the Governing Body or stockholders or members (or comparable Persons) of the
Company; (2) require any consent, waiver, approval, declaration or authorization
of, or notice to or filing with, any Governmental Authority; or (3) violate any
Law to which the Company or its properties, rights or assets are subject or
bound.

 

ARTICLE V
 
CERTAIN AGREEMENTS BY HOLDER

 

SECTION 5.01.    Terms of Purchase Agreement; Setoff.  By executing this
Agreement, each Holder hereby agrees to be bound by the terms of the Purchase
Agreement as a Key Party and an Accredited Party, as applicable, to the extent
set forth therein, including under Sections 1.2, 1.7, 4.5 and 4.6 and
Article V.  In particular, Holder agrees to be bound by the indemnification
obligations under Article V, and acknowledges that the Company has certain
rights to withhold and to set off amounts owed to any Buyer Indemnified Party
pursuant to the Transaction Documents, including indemnification obligations
under Section 5.1 of the Purchase Agreement, in whole or in part, against
consideration to be paid by the Company pursuant to this agreement (the “Right
of Setoff”).  The Company’s obligations pursuant to this Agreement are expressly
subject to the Company’s Right of Setoff.

 

SECTION 5.02.    Seller Representative.  Each Holder hereby designates the
Seller Representative as its representative for the matters set forth in this
Agreement and the Purchase Agreement and delegates all authority to the Seller
Representative contemplated by this Agreement and the Purchase Agreement.  Each
Holder and the Seller Representative acknowledge that the provisions of
Section 1.7 of the Purchase Agreement shall govern their relationship under this
Agreement mutatis mutandis.

 

17

--------------------------------------------------------------------------------


 

ARTICLE VI

 

TERMINATION

 

SECTION 6.01.    Effectiveness.  The terms and conditions set forth in this
Agreement shall become effective as of the Closing and, subject to Section 6.02
below, shall continue in effect and expire in accordance with their terms.  If
for any reason the Purchase Agreement validly terminates without a Closing
having occurred, then this Agreement shall be of no force or effect and there
shall not be any liabilities of any kind hereunder.

 

SECTION 6.02.    Termination of Article III.  Notwithstanding anything to the
contrary set forth in Section 6.01 above, Article III shall terminate on the
date that all the shares of Company Common Stock issued as Earn-Out
Consideration (and any outstanding shares or other securities issued by the
Company directly or indirectly with respect to such shares by way of dividend,
stock split, or distribution) have either ceased to be Registrable Shares or
ceased to be held by the Holders.

 

ARTICLE VII

 

MISCELLANEOUS

 

SECTION 7.01.    Article V and Sections 1.7, 4.5, 4.6, 6.2, 6.3, 7.2, 7.4, 7.5,
7.6, 7.7, 7.8, 7.10, 7.11, 7.12, 7.13, 7.14, 7.15  and 7.16 of the Purchase
Agreement are incorporated herein by reference, mutatis mutandis, as if such
Article and such Sections were set forth in full herein.

 

SECTION 7.02.    Successors and Assigns.  This Agreement and the rights of the
parties hereunder may not be assigned without the prior written consent of the
other parties and shall be binding upon and shall inure to the benefit of the
parties, and their respective successors and permitted assigns; provided that
notwithstanding the foregoing, this Agreement may be assigned in accordance with
the terms of the Earn-Out Assignment; provided further that the Company may
assign any or all of its rights, obligations or liabilities hereunder to any of
its affiliates or any purchaser of, or successor to, the Business, any part
thereof or substantially all of the assets of the Company to which this
Agreement relates so long as such assignee agrees in writing to be bound by this
Agreement (converting any Earn-Out Consideration earned under this Agreement
into the consideration received by the holder of an equivalent number of shares
of Company Common Stock in such transaction, if applicable); provided further
that the Company may assign any or all of its rights, obligations or Liabilities
under this Agreement to any party that merges with or acquires all or
substantially all of the stock of the Company.  Any attempted assignment in
violation of the provisions hereof shall be null and void and have no effect.

 

SECTION 7.03.    All notices, requests, demands, claims, and other
communications hereunder shall be in writing.  Any notice, request, demand,
claim or other communication hereunder shall be deemed duly delivered two
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it

 

18

--------------------------------------------------------------------------------


 

is sent for next business day delivery via a reputable nationwide overnight
courier service, in each case to the intended recipient as set forth below:

 

To the Company:

 

with a copy to:

Sonus Networks, Inc.

4 Technology Park Dr.

Westford, MA 01886

Attn: General Counsel
Telecopy: (978) 614-8913
Telephone: (978) 614-8100

 

Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 02109
Attn: Jay E. Bothwick, Esq.
Telecopy: (617) 526-5000
Telephone: (617) 526-6000

 

To Holder:

with a copy to:

 

Treq Labs, Inc.

440 N. Wolfe Road

Sunnyvale, CA 94085
Attn: Karl F. May

Telephone: (650) 454-7080



TCF Law Group, PLLC

21 Pleasant Street, Suite 233

Newburyport, MA 01950
Attn: Stephen J. Doyle, Esq.
Telephone: (508) 208-6865

 

and

 

Soloway Schwartz LLC

One Boston Place, Suite 2600

Boston, MA 02108

Attn: Robert G. Schwartz, Jr.

Telecopy: (617) 622-3422
Telephone: (978) 604-1060

 

The Company or any Holder may give any notice, request, demand, claim or other
communication hereunder using any other means (including personal delivery,
expedited courier, messenger service, telecopy, ordinary mail or electronic
mail), but no such notice, request, demand, claim or other communication shall
be deemed to have been duly given unless and until it actually is received by
the party for whom it is intended.  The Company or any Holder may change the
address to which notices, requests, demands, claims, and other communications
hereunder are to be delivered by giving the other party notice in the manner
herein set forth.

 

*              *              *

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date first written above.

 

 

SONUS NETWORKS, INC.,
as the Company

 

 

 

 

 

 

By:

/s/ Jeffrey M. Snider

 

Name: Jeffrey M. Snider
Title: Senior Vice President

 

 

 

 

 

KARL F. MAY,
in his capacity as the Seller Representative

 

 

 

 

By:

/s/ Karl F. May

 

[Signature Page to Earn-Out Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date first written above.

 

 

TREQ LABS, INC.,

 

as Holder

 

 

 

 

 

By:

/s/ Karl F. May

 

Name: Karl F. May

 

Title: President

 

[Signature Page to Earn-Out Agreement]

 

--------------------------------------------------------------------------------